Name: Council Regulation (EEC) No 2204/82 of 28 July 1982 laying down general rules for the granting of a special carry-over premium for Mediterranean sardines and anchovies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 8 . 82 Official Journal of the European Communities No L 235/7 COUNCIL REGULATION (EEC) No 2204/82 of 28 July 1982 laying down general rules for the granting of a special carry-over premium for Mediterranean sardines and anchovies THE COUNCIL OF THE EUROPEAN COMMUNITIES, ments for its supervision ; whereas, for the purposes of such supervision , the parties concerned should keep stock accounts ; Whereas the amount of the special premium should be fixed at a level which represents sufficient incentive for the processing of the products in question ; whereas, however, provision should be made so that this amount may be reviewed under a simplified procedure ; Whereas the special carry-over premium cannot be paid until the Member States have established that all the relevant conditions have been fulfilled ; whereas, however, to facilitate the implementation of the system, provision should be made for granting advances in exchange for the lodging of a security, HAS ADOPTED THIS REGULATION : Article 1 This Regulation lays down the general rules for the granting of the special carry-over premium for sardines and anchovies caught in Mediterranean areas and intended for the processing industry, as referred to in Article 14 (3) of Regulation (EEC) No 3796/81 , here ­ inafter referred to as the basic Regulation . Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common orga ­ nization of the market in fishery products ('), and in particular Article 14 (6) thereof, Having regard to the proposal from the Commission, Whereas the Mediterranean sardine and anchovy sector is facing particular difficulties on the internal market and severe competition from certain non ­ member countries ; whereas, in these circumstances , Article 14 of Regulation (EEC) No 3796/81 provides for the granting of a special carry-over premium for the processing of sardines and anchovies caught in Mediterranean areas , with a view to promoting the marketing of these products and thus helping to reduce withdrawals from the market by producers' organizations ; Whereas these arrangements should apply to those categories of the products in question which are most likely to be marketed without difficulty once they have been processed ; Whereas provision should be made for a system of contracts between the producers ' organizations and processors in the Community, to ensure that the processing industry receives regular supplies and that the producers' organizations receive an adequate minimum price ; Whereas, to support the activities of the producers' organizations, provision should also be made for the granting of a special carry-over premium to the orga ­ nizations concerned in respect of the quantities processed either directly by these organizations or on their responsibility ; Whereas, since no producers' organizations exist yet in Greece , provision should be made for the granting, over a two-year period, of a special premium to proces ­ sors who conclude contracts with individual producers established in Greece but not belonging to a produ ­ cers ' organization ; whereas individual producers in Greece should be granted the same facilities as producer organizations during the said period ; Whereas, to ensure that the premium system operates properly, Member States should introduce arrange ­ Article 2 The special carry-over premium shall be granted only in respect of sardines and anchovies :  which, save as otherwise provided in Article 3 (2), have been caught by a member of a producers' organization,  which satisfy the requirements as to freshness, size and presentation laid down in the Annex. However, these requirements may be reviewed to take account of trends in the production and marketing of the products in question, in accor ­ dance with the procedure laid down in Article 33 of the basic Regulation,  which are subjected, in a complete and irreversible manner, to one or more of the forms of processing listed in Article 14 (5) of the basic Regulation . Article 3 1 . The special carry-over premium shall be granted : (a) to Community processors who have concluded with a producers' organization a purchase contract whereby the price paid for the products referred to in the Annex is at least equal to the purchase price referred to below ;(') OJ No L 379, 31 . 12 . 1981 , p . 1 . No L 235/ 8 Official Journal of the European Communities 10 . 8 . 82 inspections, at intervals to be determined in accor ­ dance with the procedure laid down in Article 33 of the basic Regulation , of the quantities of sardines and anchovies offered for sale and of the quantities processed by the organizations themselves or handed over to manufacturers for processing. Article 6 The amounts of the special carry-over premium shall be as specified in the Annex. These amounts may be reviewed in accordance with the procedure laid down in Article 33 of the basic Regulation, account being taken in particular of :  the trend in the difference between the supply costs of the industry in the Community and those of the main non-member countries supplying the Community,  the trend in processing costs within the Commu ­ nity . (b) to producers organizations which subject the products in question to one or more of the forms of processing listed in Article 14 (5) of the basic Regulation or which hand over the products in question to a manufacturer in order that they may undergo one or more of the said forms of proces ­ sing. The purchase price referred to in (a) shall be at least equal to the Community withdrawal price referred to in Article 12 of the basic Regulation , and shall be fixed in accordance with the procedure laid down in Article 33 of the basic Regulation in the light of the foreseeable trend on the market for the products in question . 2 . By way of derogation from paragraph 1 and for a period of two years following the date of entry into force of this Regulation , the premium shall also be granted : (a) to processors who conclude contracts of the kind specified in the said paragraph with producers esta ­ blished in Greece but not belonging to a produ ­ cers' organization ; (b) to producers established in Greece but not belon ­ ging to a producers' organization who subject the products in question to one or more of the forms of processing listed in Article 14 (5) of the basic Regulation or which hand over the products in question to a manufacturer in order that they may undergo one or more of the said forms of proces ­ sing. Article 7 In cases where a product undergoes two or more successive forms of processing, the premium shall be paid once only . Article 8 1 . The special carry-over premium shall be paid to the parties concerned, on application , by the Member State in which the recipient of the premium is estab ­ lished, once the inspection authorities of that Member Article 4 State have established that : 1 . The Member States concerned shall introduce a system to ensure that the products in respect of which application has been made for the premium do in fact qualify for it . 2 . For inspection purposes, the recipients of the premium shall keep stock records which conform to criteria to be established . (a)  in the cases referred to in Article 3 ( 1 ) (a) and (2) (a) the processor has paid a price at least equal to the purchase price referred to in Article 3 ( 1 ), last subparagraph , or  in the cases referred to in Article 3 ( 1 ) (b) and (2) (b) the party concerned has complied with the obligation laid down in Article 5 (2) ; (b)  the quantities in respect of which application has been made for the premium have been processed in accordance with the conditions laid down in this Regulation . 2 . However, at intervals to be determined, advances shall be granted on application to the producers' orga ­ nization , to the producer referred to in Article 3 (2) (b), or to the processor concerned , provided that they lodge a security at least equal to the sum advanced . Article 5 1 . The contracts referred to in Article 3 ( 1 ) (a) and (2) (a) shall be concluded for a minimum period to be determined in accordance with the procedure laid down in Article 33 of the basic Regulation and shall specify the quantities broken down by category of products, the spread of deliveries and the purchase prices . Once concluded , the contracts shall be forwarded to the authority responsible for inspections . 2 . In the cases referred to in Article 3 ( 1 ) (b) and (2) (b), the producers ' organizations or the producers concerned shall inform the authority responsible for Article 9 This Regulation shall enter into force on 1 January 1983 . It shall apply until 31 December 1986 . 10 . 8 . 82 Official Journal of the European Communities No L 235/9 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 July 1982 . For the Council The President O. MÃLLER ANNEX I. List of products CCT heading No Description Freshness C ) Presentation C ) Size C ) ex 03.01 B I d) 1 Mediterranean sardines (Sardina pilchardus) E , A whole 3 , 4 ex 03.01 B I p) 1 Mediterranean anchovies (Engraulis spp) E , A whole 3 , 4 (') The freshness, size and presentation categories are those defined pursuant to Article 2 of the basic Regulation . II . Amounts of the special carry-over premium Types of processing referred to in Article 14 (5) of the basic Regulation Amount for the products noted under point I. Production of preserved goods falling within Common Customs Tariff heading No 16.04 100 ECU/tonne Production of salted products presented in hermeti ­ cally sealed containers 75 ECU/tonne Other types of processing 50 ECU/tonne